Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office action is in response to the amendment filed February 10, 2021.  Claims 16-26 are pending.  The amendment and remarks have been carefully considered. The response to remarks can be found below.  The rejection to claim 19 under 112, second paragraph has been withdrawn in view of the amendment.  The prior rejections have been maintained or modified based on the amendment and remarks. 
This application claims the benefit of provisional application 62/682,141, filed June 7, 2018.  However, the claimed subject matter of using a drone to deliver a package through a window was first disclosed in the application filed May 18, 2019.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 25, the access door lacks an antecedent basis. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al (2016/0171435) in combination with Holzer (2002/0046156).  The entire references should be considered.  Cited portions are exemplary and should not be considered the only or the complete teachings.  The rejections are based on the references.
Regarding claim 16, Newton teaches the claimed steps of receiving an order from a customer via a telephone or online in paragraph 23 and placing a barcode label on the item in paragraph 28. The step of sending information associated with the bar code label through the internet to a barcode reader is taught in paragraph 33. While transmission via the internet is not explicitly stated, the use of sms or email is suggestive of the internet since data transmissions are typically sent via an internet.  Paragraph 34 also teaches the step of transporting the item to a specific address and scanning the barcode label to gain access through within the item can be delivered.  Newton does not teach the delivery of the package through an access window, and thus, the reader is not near the access window.  Instead, delivery is to a box located on the premises. Holzer teaches the delivery of a package to a window where a reader is placed near the window (see Figures 5 and 6 and corresponding portions of the specification). One of ordinary skill in the art would be aware of the references since they both pertain to package delivery.  It would have been obvious to modify the system in Newton to allow the delivery of packages through a window to allow drone delivery for extra flexibility or security.
`	Regarding claims 17-18, Holzer teaches in Figures 4-6 a pivoting door or a sliding box that leads to the interior of the residence. The sliding of the box opens the access window.
	Regarding claims 19-20, the access window of Holzer leads to a receptacle in the form of a box.  While it is not exactly clear that the window leads to a receptacle on the inner face of the door, the reference suggests that packages placed into the drawer can receive a plurality of parcels without the drawer filling up.  This suggests that the drawer may be inside the window when the smart box controller opens the access window.  While Holzer shows a window, one of ordinary skill in the art would recognize that packages are also delivered through a door or any opening into a house.  It would have been obvious to mount the receptacle to a door instead of a 
	Regarding claim 21, Holzer teaches the use of a drone where the drone uses a remote access code. See Figures 4 and 5. 
	Regarding claim 22, paragraph 34-35 of Newton teaches capturing a picture of the delivery and sending confirmation to the customer and the retailer (i.e. vendor).  It would have been obvious to send information to the courier or any other interested party that may be responsible for the package.
	Regarding claim 23, see Figures 1 and 4 of Holzer.
	Regarding claim 24, Newton teaches the use of the barcode to unlock the box.  One of ordinary skill in the art would be familiar with bar code activated locks.  In such systems, the stored code is compared with the scanned code to determine if access is granted.  It would have been obvious to do a comparison to confirm access because that is conventional.
	Regarding claim 25, Newton teaches the claimed steps of receiving an order from a customer via a telephone or online in paragraph 23 and placing a barcode label on the item in paragraph 28. The step of sending information associated with the bar code label through the internet to a barcode reader is taught in paragraph 33. While transmission via the internet is not explicitly stated, the use of sms or email is suggestive of the internet since data transmissions are typically sent via an internet.  Paragraph 34 also teaches the step of transporting the item to a specific address and scanning the barcode label to gain access through within the item can be delivered.  Newton does not teach the delivery of the package through an access window, and thus, the reader is not near the access window.  Instead, delivery is to a box located on the premises. Holzer teaches the delivery of a package to a window where a reader is placed near the .
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al (2016/0171435) in combination with Holzer (2002/0046156) and Gabbai (10,867,277)
	Regarding claim 26, Newton teaches the claimed steps of receiving an order from a customer via a telephone or online in paragraph 23 and placing a barcode label on the item in paragraph 28. The step of sending information associated with the bar code label through the internet to a barcode reader is taught in paragraph 33. While transmission via the internet is not explicitly stated, the use of sms or email is suggestive of the internet since data transmissions are typically sent via an internet.  Paragraph 34 also teaches the step of transporting the item to a specific address and scanning the barcode label to gain access through within the item can be delivered.  Newton does not teach the delivery of the package through an access window, and thus, the reader is not near the access window.  Instead, delivery is to a box located on the premises. Holzer teaches the delivery of a package to an access window where a reader is placed near the window (see Figures 5 and 6 and corresponding portions of the specification). The window leads to a receptacle that forms a box. One of ordinary skill in the art would be aware of the references since they both pertain to package delivery.  It would have been obvious to modify the system in Newton to allow the delivery of packages through an access window to allow 

Response to Remarks
Applicant argues that Holzer does not disclose opening the access window to deliver an item. In particular, applicant argues that there is no access window.  It is well known that claims are given their broadest reasonable interpretation in view of the specification.  A window is defined by Wikipedia as: A window is an opening in a wall, door, roof, or vehicle that allows the passage of light and may also allow the passage of sound and sometimes air.  .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Richardson teaches a parcel box that may be mounted to a structure.  Carpenter teaches the opening of a window to deliver a package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



March 10, 2021